Citation Nr: 0905452	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Des Moines, Iowa in which the RO 
denied the benefit sought on appeal.  The appellant, who was 
a member of the Michigan Army National Guard from February 
1980 to August 1980 with a period of active duty for training 
from June 25, 1980 to August 7, 1980, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    
 
The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in September 2004.  
Thereafter, the Board remanded the case for further 
development in June 2007.  Recently, the appellant's appeal 
was returned to the Board for further review.  After 
reviewing all evidence of record, the Board finds that the RO 
substantively complied with the development requested by the 
Board in its June 2007 remand directives.  

In regards to the RO's compliance with the Board's remand 
directives, the Board observes that one of the requests in 
its June 2007 remand was that the RO obtain copies of the 
appellant's Michigan Army National Guard records for the 
purpose of determining if the appellant had more active duty 
service than noted on his DD-Form 214. June 2007 BVA 
decision, pgs. 5, 7.  In doing so, the Board requested that 
the RO verify "any additional periods of active duty for 
training and/or inactive duty for training performed by the 
appellant while serving with the Michigan Army National 
Guard." Id.  In response to the Board's request, the RO sent 
a letter to the Michigan State Adjutant General in July 2007.  
Thereafter, the RO received a letter from the "Orders and 
Archives" section of the Department of the Army and the Air 
Force that indicated all of the appellant's "medical 
records, DD 214s, NGB 22's and LODs that were contained in 
[the appellant's] DA Form 201 file archived in the State of 
Michigan" were being forwarded to the RO. See August 2007 
letter.  While a review of these records reveals that the RO 
did not obtain a specific breakdown of the appellant's 
periods of active duty for training and inactive duty for 
training, such information is essentially contained within 
these records as they show the appellant joined the Michigan 
Army National Guard on February 15, 1980, but did not 
participate in service training until June 25, 1980. See 
National Guard records.  Based upon the RO's verification of 
the information set forth in the appellant's DD-Form 214, the 
Board finds that the RO essentially complied with its June 
2007 directives.  The Board also finds the any error on the 
RO's part in failing to obtain a specific breakdown of the 
appellant's training dates to be harmless error in light of 
the fact that the appellant himself essentially testified 
that the injury upon which he basis his claim of entitlement 
to service connection occurred in late June 1980; and is 
supported by documentation in his service file that indicates 
he was ordered to sick call approximately one week after the 
injury by his Staff Sergeant. September 2004 BVA hearing 
transcript, pgs. 4-5.  A review of the appellant's service 
medical records confirm that the appellant was seen in 
relationship to right ankle complaints on July 3, 1980, the 
period of active duty for training that has already been 
verified.  Lastly, the Board observes that both the appellant 
and his representative have been provided with a copy of the 
RO's October 2008 Supplemental Statement of the Case 
explaining the reasons and basis for the continued denial of 
the appellant's right ankle service connection claim and been 
given an opportunity to respond.  Therefore, the Board 
concludes that no prejudice has occurred to the appellant in 
regards to the RO's utilization of the appellant's available 
service records to determine that the only period of active 
duty for training or inactive duty for training undertaken by 
the appellant occurred from June 25, 1980 to August 7, 1980 
as reflected in his DD-Form 214.  As such, the Board may 
proceed with a merits review of the current claim on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A pre-existing right ankle disorder was not aggravated 
during a period of active duty, a period of active duty for 
training or a period of inactive duty for training. 

3.  The preponderance of the evidence is against the finding 
that the appellant's current right ankle disorder is 
etiologically related to or has been aggravated by any 
incident or injury that occurred during the appellant's 
verified period of active duty for training.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated 
during active service, a verified period of active duty for 
training or a verified period of inactive duty for training. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for residuals of a right ankle fracture 
(hereinafter referred to as a "right ankle disorder"), the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board 
finds that a letter sent to the appellant prior to the 
adjudication of his claim dated in July 2003 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was aware from this letter that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his right ankle disorder claim.  In addition, 
the July 2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  To the extent the July 2003 letter 
was deficient in any respect, the Board observes that the 
appellant was provided a second VCAA notice informing him of 
the evidence necessary to substantiate his claim in July 
2007.  Thereafter, the appellant's service connection claim 
was readjudicated; and the appellant was provided a 
Supplemental Statement of the Case explaining the 
readjudication of his claim in October 2008. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records and available private 
treatment records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While the appellant 
has asserted that certain service records have been altered 
or contain incorrect dates (September 2004 BVA hearing 
transcript, pgs. 5, 10-13; November 2007 statement in 
support), the Board finds no evidence of record supportive of 
this contention.  In addition, a review of the record 
provides no indication that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  In this regard, the record shows that a VA 
medical opinion addressing the medical issue of aggravation 
in this case was associated with the claims file in August 
2008. 38 C.F.R. § 3.159(c)(4).  

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claim.  As such, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot; and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the appellant's service connection claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 


B.  Law and Analysis

In this appeal, the appellant seeks service connection for 
residuals of a right ankle fracture (hereinafter referred to 
as a "right ankle disorder") based upon a theory of 
aggravation.  In doing so, the appellant contends that he 
served on active duty for training with the Michigan Army 
National Guard longer than the time reflected on his DD-214 
form. See September 2004 hearing transcript, pgs. 9, 12; 
April 2003 application for compensation, p. 2.  In pursuing 
his appeal, the appellant acknowledges (and the medical 
records show) that he joined the Michigan Army National Guard 
in February 1980 with a pre-existing right ankle disorder.  
In terms of this disorder, the appellant testified that he 
fractured his right ankle during a karate tournament in 1976, 
an injury for which he had to undergo surgery. September 2004 
BVA hearing transcript, pgs. 2-3; see also February 1980 
letter from W.D., M.D. (a private medical doctor reported 
that the appellant fractured his right ankle in June 1978 for 
which he underwent an operation that required the placement 
of two screws in the lateral malleolus).  Subsequent to 
surgery, the appellant reports joining the Michigan Army 
National Guard and participating in basic training for 6 or 7 
weeks without experiencing any problems with his right ankle. 
September 2004 BVA hearing transcript, pgs. 3-4.  However, 
sometime between the 6th and 7th week of basic training, the 
appellant indicates that he injured his right ankle during 
the performance of an obstacle course when someone stepped on 
the back of his ankle, causing him to trip and fall. Id., 
pgs. 3-4, 11.  He testified that he did not report the injury 
to his right ankle at the time it occurred, but rather 
continued with his physical training. Id., p. 4.  

The appellant testified that subsequent to his right ankle 
injury, a Staff Sergeant saw him putting ice on his ankle and 
inquired about his pre-service surgical scars. Id.  
Approximately one week later, he states that he was pulled 
off the range and told to report to sick call. Id.  At that 
time, x-rays were taken that revealed the appellant did not 
have an ankle fracture and that his surgical screws were in 
place. Id., pgs. 5-6.  The appellant reports that after 
essentially one week of light duty, he was returned to his 
basic physical training without needing either physical or 
rehabilitation therapy for his ankle. Id., pgs. 5, 7.  
Thereafter, to his surprise, he was told that he would be 
separated from service because "a soldier could not have any 
form of metal in his body" even though he was not having any 
problems with his right ankle. Id., pgs. 13, 14.  The 
appellant's service records reveal that he was discharged on 
August 7, 1980 due to his pre-existing right ankle disorder. 

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Active military, naval, or air service includes any period of 
active duty for training ("ACDUTRA") during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training ("INACDUTRA") during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty. See 38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes. See 38 C.F.R. § 3.6(c)(1).  
It follows from this that service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1131.  The Board observes that 
38 U.S.C.A. § 101(24) was amended by the Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No 106-419, 
to additionally include within the definition of "active 
duty" any periods of inactive duty for training during which 
an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training. 38 C.F.R. 
§ 3.6 was also amended to reflect this change. See 66 Fed. 
Reg. 184, pgs. 48558- 48561 (effective November 1, 2000).

Therefore, to establish status as a veteran entitled to VA 
disability compensation under the law based upon active duty 
for training, a claimant must establish that he is disabled 
due to injury or disease incurred in or aggravated during the 
line of duty during that ACDUTRA period. 38 U.S.C.A. §§ 
101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 
7 Vet. App. 466, 470-71 (1995).  If not, then the claimant 
does not qualify for any presumption of soundness or 
aggravation as to that period of service. Paulson, supra.  
Similarly, the claimant is not entitled to the benefit of the 
legal presumptions pertaining to service connection for 
certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  Since the appellant has not established service 
connection for a disability incurred in a verified period of 
ACDUTRA at issue in this case, favorable application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the appellant's period of ACDUTRA from June 25, 1980 to 
August 7, 1980 is not available.

Prior to analyzing the evidence of record in the context of 
the three-part service connection test, the Board must 
address the appellant's assertions that he served on ACDUTRA 
for a period prior to June 25, 1980. See September 2004 BVA 
hearing transcript.  As mentioned above, the appellant 
essentially testified that he began active duty for training 
when he joined the Michigan Army National Guard in February 
1980. April 2003 statement in support of claim; September 
2004 BVA hearing transcript, pgs. 5, 12.  Unfortunately, a 
review of the appellant's service records and records 
provided by Michigan National Guard do not support the 
appellant's assertion as they reveal that the appellant 
enlisted in the Michigan Army National Guard in February 
1980; and that he served with the Michigan Army National 
Guard until August 7, 1980 (a period of 5 months and 21 
days).  These documents do not reflect that the appellant 
trained with the Michigan Army National Guard, or was ordered 
to ACDUTRA or INACDUTRA except for the time frame beginning 
June 25, 1980.  Rather, they indicate that the appellant only 
had active duty for training from June 25, 1980 to August 7, 
1980, with his remaining 4 months and 10 days of National 
Guard service considered as "inactive service." See DD Form 
214.  

Turning to the first element necessary for a grant of service 
connection (evidence of a current disability), the Board 
observes that there is medical evidence of record that 
indicates the appellant has been diagnosed in the past with 
internal fixation devices of the right ankle. July 1980 
Medical Board Assessment.  The claims file also contains a 
letter from J.W., M.D., a former medical provider of the 
appellant's, who indicates that the appellant had been a 
patient of his practice for many years and had been treated 
several times for recurring strains and hair line fractures 
of the right ankle. See April 2003 letter from J.W., M.D.  
The Board finds that the above-referenced diagnoses fulfill 
the requirements of the first element necessary to establish 
service connection. 

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
Board observes that the claims file contains a February 1980 
service entrance examination into the Michigan Army National 
Guard that indicates that the appellant broke his right ankle 
prior to service and underwent an open reduction with pins. 
See February 1980 report of medical examination and report of 
medical history.  In connection with this examination report 
is a letter from W.D., M.D. dated in February 1980 that 
indicates the appellant sustained a fracture of his right 
ankle in June 1978 for which he underwent an operation that 
required the placement of two screws in the lateral 
malleolus. February 1980 letter from Dr. D.  Dr. D. reported 
in his letter that the appellant's right ankle fracture was 
well-healed as of February 1980; and that the presence (or 
absence) of the lateral malleolus screws should present no 
problems in regards to the appellant's physical activities. 
Id.  A subsequent examination report contained in the claims 
file dated in April 1980 appears to have been limited or 
focused on the appellant's blood pressure readings, rather 
than any ankle concerns. April 1980 report of medical 
examination.  As such, it essentially does not contain any 
evidence pertinent to this claim. 

In terms of the records pertaining to the appellant's period 
of active duty for training from June 25, 1980 to August 7, 
1980, a review of the appellant's service medical file 
reveals that the appellant was seen in the later part of June 
1980 and the beginning of July 1980 for right ankle pain.  
Specifically, information pertinent to this appeal consists 
of an individual sick slip dated July 2, 1980 submitted by 
the appellant for an injury at Fort Benning, Georgia.  While 
the July 2, 1980 sick slip failed to note a specific injury 
for which treatment was sought, the remarks section of the 
sick slip contained the comment that the appellant's "pins 
in ankle (right) acting up." See July 1980 DD Form 689.  The 
appellant was medically evaluated that same day and diagnosed 
with internal fixation devices of the right ankle that 
existed prior to service. July 1980 service medical records.  
On July 3, 1980, the appellant was placed on a physical 
profile due to his right ankle internal fixation devices and 
restricted from further training. Id.  Thereafter, it appears 
that the appellant was evaluated by a Medical Board. July 
1980 DA Form 4704.  In a report of the Medical Board's 
proceedings, it was noted that the appellant had been in his 
first week of basic training (in terms of his active duty for 
training) when he reported complaints of a painful right 
ankle (presumably related to the July 2, 1980 sick slip) and 
was diagnosed with internal fixation devices of the right 
ankle.  The appellant was also noted to have provided a 
medical history in terms of his right ankle; and also stated 
that he had been unable to run or participate in PT as well 
as expected while on active duty. Id.  After x-rays of the 
appellant's right ankle were taken that only showed the 1978 
bone screws and a physical examination of the appellant's 
ankle revealed tenderness to palpation of both malleoli and 
his surgical scars, the Medical Board recommended that the 
appellant be separated from service due to the failure to 
meet procurement standards. Id.  A record signed by the 
appellant and dated July 31, 1980 indicates that the 
appellant was informed of the Medical Board's findings; and 
that he concurred with Medical Board's recommendation that he 
be discharged.  The appellant was then discharged from his 
ACDUTRA and from Michigan Army National Guard in August 1980. 
See DD-Form 214. 
 
In addressing the second element necessary to establish 
service connection, the Board finds that the evidence 
discussed above pertaining to the appellant's right ankle 
problems during his verified period of ACDUTRA fulfills this 
element.  Thus, the sole question remaining for the Board to 
answer is whether the last element for service connection 
(medical evidence of a nexus between the current disability 
and the in-service disease or injury) has been met.  

In regards to the third element required to establish service 
connection, the Board observes that while the claims file 
contains two (2) large volumes of medical records dated from 
June 1990 to February 2001 obtained from the United States 
Social Security Administration, these records essentially 
provide no pertinent information pertaining to the 
appellant's right ankle disorder claim.  In fact, a review of 
these records appears to reveal that the appellant 
specifically complained only once of right ankle pain 
subsequent to his separation from service; and that these 
complaints were made in connection with leg, knee and hip 
pain experienced after a fall from a semi-truck in April 
1991. See private medical records.  Other references to the 
appellant's right ankle in the post-service medical records 
in the claims file appear to have been made solely in the 
context of reporting a medical history. Id.  Thus, there are 
no post-service treatment records of record that contain a 
medical opinion from any of the appellant's medical providers 
that relate the appellant's current right ankle problems to 
the July 1980 ankle pain documented during the appellant's 
period of ACDUTRA.  Although the claims file contains an 
April 2003 letter from the appellant's former private medical 
provider J.W., M.D., in which Dr. W. reported (among other 
things) that the appellant had the "condition" of "two 
internal screw implants" of the right ankle and recurring 
sprains/hair line fractures, Dr. W. did not provide a medical 
opinion in his April 2003 letter regarding the potential 
relationship between the appellant's right ankle diagnoses 
and his June 1980 "injury." April 2003 letter from Dr. W.  
Unfortunately, even though the RO requested that the 
appellant provide an authorization for his medical records 
from Dr. W. and another medical provider, the appellant 
failed to provide such an authorization and Dr. W.'s 
treatment records are not contained in the claims file. See 
September 2004 hearing transcript, pgs. 9, 14; June 2007 BVA 
decision. 

In light of the pre-existing nature of the appellant's right 
ankle disorder and assertion that this disorder was 
aggravated during service, the Board sought an expert medical 
opinion that addressed the medical question in this case. 
June 2007 BVA decision.  As such, the RO referred the 
appellant's claims folder to an orthopedic examiner for a 
medical opinion as to whether the appellant's pre-existing 
right ankle disorder was aggravated during any period of 
active service, active duty for training or inactive duty for 
training.  In August 2008, such a medical opinion was 
associated with the claims file.  In that opinion, a VA 
examiner (a Doctor of Osteopathic Medicine) reviewed the 
appellant's entire claims file, with particular emphasis on 
the evidence related to the appellant's entrance into the 
Michigan Army National Guard and his June 25, 1980 to August 
7, 1080 period of ACDUTRA. August 2008 VA medical opinion.  
Thereafter, the VA doctor cited to specific medical records 
contained in the claims file and stated that it was clear 
from these records that the appellant entered service with a 
pre-existing right ankle condition in the form of internal 
fixation hardware of 2 screws to the right ankle.  In terms 
of the issue of aggravation, the doctor discussed the 
appellant's pertinent medical records and ultimately opined 
after reviewing all of the evidence of record that there was 
no evidence that the appellant's pre-existing right ankle 
disorder worsened during his period of ACDUTRA.  In terms of 
the documented incident of right ankle pain noted in service, 
the doctor opined that the appellant's July 1980 right ankle 
pain was the result of a "flare-up" of the appellant's pre-
existing right ankle fracture. Id.  He additionally reported 
that it was his opinion that any attempt at determining 
worsening of the appellant's pre-existing right ankle 
disorder would be merely speculative. Id.    

The Board finds the August 2008 VA medical opinion to be 
dispositive in this case since it is the only competent 
medical evidence of record addressing the claimed 
relationship between the appellant's current right ankle 
disorder and his period of active duty for training.  
Therefore, the Board finds the August 2008 medical opinion 
not only to be persuasive and credible, but uncontroverted.  
In making this determination, the Board acknowledges the 
appellant's statements setting forth his sincere belief that 
the appellant's current right ankle disorder to his July 1980 
right ankle pain.  However, these statements unfortunately do 
not qualify as medical nexus evidence favorable to the 
appellant's claim since the appellant has not been shown to 
have the requisite training or expertise to offer an opinion 
that requires medical expertise, such as whether the 
appellant's pre-existing right ankle disorder was aggravated 
during his period of service. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, these statements are 
insufficient to contradict the August 2008 VA examiner's 
medical opinion that the appellant's current right ankle 
symptomatology is not related to, on the theory of 
aggravation, the documented right ankle pain noted to have 
occurred during the appellant's period of ACDUTRA.  As such, 
the third element necessary to establish service connection 
has not been met in this case.  

Since all three elements required for service connection have 
not been fulfilled, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for residuals of a 
right ankle fracture.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for residuals of a right ankle fracture is 
denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


